Appleton, J.
While a child is under age his settlement accompanies and follows that of his father. This is expressly declared in the second mode of gaining a settlement in the statutes of 1821, c. 122, § 2, which provides, that “legitimate children shall follow and have the settlement of their father, if he have any within this State, until they gain a settlement of their own” Hampden v. Brewer, 24 Maine, 281.
When the child arrives at full age, the settlement derived from his father remains fixed until a new one is acquired in some of the modes specified by the Act, to which reference has been made.
If the acts of the assessors become material, their books of assessment are the evidence by which they may be established.
That a juryman was temporarily absent from the jury room, without the consent of the Court, affords no ground for disturbing the verdict, when there is no proof of any misconduct on his part in reference to the cause on trial. If the juryman has been guilty of an act which may be regarded as a contempt of Court, it may become their duty to punish the offender. No reason is perceived why the party, in whose favor a verdict has been rendered, should be punished for what he was in no way responsible, by setting aside a verdict which he has fairly obtained. .
There are probably few verdicts rendered, where, in the first instance, there is entire unanimity on the part of the jury. In case of a motion for a new trial, the inquiry is not whether the verdict is such as the Court would on the same evidence have rendered, nor whether it is conformable to the conclusions to which the presiding Judge might or would have arrived. The law imposes on the jury the duty of ascertaining the facts. It is for them to determine the meaning of the *552words used, and from the appearance and manner of the witnesses, to mete to each the degree of evidence to which they may be severally entitled. Their verdict is the result of their aggregate opinions. It is not to be disturbed, unless for manifest error or misconduct. A mere difference between the Court and jury in the deductions from the proof, or the inferences to be drawn from the testimony, will not, when there is evidence on both sides, justify the disturbance of a verdict. It is not for the Court to assume the functions of a jury, nor to touch upon their appropriate and peculiar sphere of duty. Exceptions and motion overruled.
Tenney, C. J., and Hathaway, May, and Goodenow, J. J., concurred.